DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 9/17/20.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/21 and 1/21/21 has been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

Claims 1-20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 1, … a User Equipment (UE) for Uplink (UL) transmission prioritization, the method comprising: receiving a Radio Resource Control (RRC) message; detecting a beam failure event on a Special Cell (SpCell); and performing operations in response to detecting the beam failure event, the operations comprising: transmitting a preamble to the SpCell; receiving a Random Access Response (RAR) message from the SpCell; determining whether a first UL resource is enabled for transmission whether the RRC message is configured with an indication; and transmitting the BFR report on the first UL resource after determining that the first UL resource is enabled for the transmission of the BFR report…in combination with other limitations recited as specified in Claim 1.

The first closest prior art of record is Zhang et al (Pub No: 2020/0314919). Zhang teaches A method performed by a User Equipment (UE) for Uplink (UL) transmission (Zhang, [0007], method at a UE for uplink resource allocation), the method comprising: detecting a beam failure event (Zhang, [0009], detecting a beam failure occurrence); and performing operations in response to detecting the beam failure event, the operations comprising: receiving a Random Access Response (RAR) message (Zhang, [0011], receiving a RAR); determining whether a first UL resource is enabled according to whether the first UL resource is indicated by the RAR message (Zhang, [0007], determining UL resource based on the RAR indication).  Zhang does not teach the italicized limitations above.

The second closest prior art of record is Huawei “Discussion for beam failure recover for SCell” (as disclosed in the IDS). Huawei teaches a method performed by a User Equipment (UE) for Uplink (UL) transmission (Huawei, Sec 2), the method comprising: receiving a Radio Resource Control (RRC) message; detecting a beam failure event on a Special Cell (SpCell) (Huawei, Sec 2, BFR on SpCell detected); and performing operations in response to detecting the beam failure event, the operations comprising: transmitting a preamble to the SpCell (Huawei, Sec 2, a preamble transmission for BFR from SpCell); receiving a Response message from the SpCell (Huawei, Sec 2, a response is received) ; determining whether a first UL resource is enabled (Huawei, Sec 2, determining UL grant).  Huawei does not teach the italicized limitations above.
For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cirik et al (Pub No: 2019/0394082) [0541].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469